Exhibit Health Systems Solutions Announces Third Quarter 2008 Financial Results; Revenue more than doubles over previous year’s period ● Revenue of $3.02 million for Q3 2008, a 106% increase compared to Q3 2007 ● Gross profit of $1.33 million for Q3 2008, a 337% increase compared to Q3 2007 ● Principal shareholder, Stanford International Bank, agrees to provide additional $5 million in equity and $85 million in convertible securities for acquisitions and working capital ● HSS executes acquisition strategy by agreeing to acquire Emageon Inc., a leading provider of radiology and cardiology imaging technology for $62 million. New York –November 14, 2008 – Health Systems Solutions, Inc. (OTCBB: HSSO), a provider of advanced software and technology solutions for the healthcare industry, today announced financial results for the third quarter ended September 30, 2008. The Company reported total revenue of $3.02 million, compared to $1.46 million for the third quarter of 2007, an increase of $1.56 million, or 106%. “Having achieved another strong quarter, we continue to demonstrate our ability to deliver results while working on a broader strategic plan consisting of organic initiatives and acquisition opportunities which will target larger markets, achieve economies of scale, and further augment our management team.” stated Stan Vashovsky, Chairman and Chief Executive Officer of Health Systems Solutions.“We will continue to use the growth of our revenues to fund investments in leadership and technology. We believe the weak economic environment, while challenging for all companies, offers HSS incredible opportunities to attract world-class talent and to acquire strategic assets at historically low valuations.“ Third Quarter 2008 Financial Results Revenues were $3.02 million for the quarter ended September 30, 2008, compared to $1.46 million for the same period of 2007, an increase of $1.56 million, or 106%. The increase in revenue is primarily the result of the addition of our Technology Solutions group. Gross profit was $1.33 million for the quarter ended September 30, 2008, compared to $305,000 for the same period of 2007, an increase of $1.03 million or 337%. For the quarter ended September 30, 2008, gross margin was 44%, up from 21%, an improvement of 23 percentage points over the third quarter of 2007. The increase in gross margin was the result of an increase in sales of higher-margin Technology Solutions services and a reduction in software amortization costs. Research and development costs decreased $311,000, or 73%, to $115,000 for the quarter ended September 30, 2008 compared to the same period in 2007.The decrease in research and development costs was primarily attributable to greater efficiencies and management’s cost-cutting initiatives. Selling expenses were $372,000 for the quarter ended September 30, 2008, compared to $512,000 in the third quarter of 2007, a decrease of $140,000 or 27%.The decrease in selling expenses was primarily attributable to reductions in the sales force while leveraging key personnel in other functions to concentrate on acquiring larger customers. General and administrative expenses were $1.39 million for the quarter ended September 30, 2008, compared with $659,000 for the same period of 2007, an increase of $731,000, or 111%. The increase in general and administrative expenses was primarily attributable to wages and other benefits related to the building of the management team and other corporate employees as well as rent, communications and recruiting expenses, partially offset by a decrease in bad debt. Adjusted EBITDA(1), which is a non-GAAP term, was negative $249,000 for the quarter ended September 30, 2008 compared with negative $1.06 million for the same period of 2007, an improvement of $808,000.The components of Adjusted EBITDA, defined as earnings before interest, taxes, depreciation, amortization, impairment, stock-based compensation, and other non-recurring items, are broken out in footnote #1 below. -1- Net loss was $850,000 for the quarter ended September 30, 2008, compared with a net loss of $1.34 million for the same period of 2007.Net loss applicable to common shareholders was $3.11 million, or $0.42 per share, for the quarter ended September 30, 2008, compared with a net loss applicable to common shareholders of $2.77 million, or $0.40 per share, for the same period of 2007.The difference between net loss and net loss applicable to common shareholders was the deemed dividend of preferred stock of $2.26 million and $1.43 million for the quarters ended September 30, 2008 and 2007, respectively.The deemed preferred dividend represents the fair market value of the cost of the warrants related to the issuance of preferred stock. “Stanford’s funding of HSS during the current global capital markets crisis demonstrates their continued confidence in our strategic plan and our management team.This availability of financing allowed us to negotiate the acquisition of Emageon Inc., a leading provider of radiology and cardiology imaging and technology,” Mr. Vashovsky stated.“We appreciate Stanford’s support and will keep working diligently to execute our growth strategy and to enhance our capital markets presence with the goal of listing on a larger stock exchange and increasing shareholder liquidity.” About Health Systems Solutions, Inc. HSS is a technology and services company dedicated to bringing innovation to the healthcare industry. Our objective is to leverage current and next-generation technologies to offer value-added products and services which will generate improved clinical, operational and financial outcomes for our clients. The HSS portfolio of products and services extends across many segments of healthcare including acute and post-acute facilities, telehealth/telemedicine, and home healthcare, grouped into two segments: technology solutions and software. For more information, please visit www.hssglobal.com. About Emageon Inc. Emageon provides information technology systems for hospitals, healthcare networks and imaging facilities. Its enterprise family of solutions includes RadSuiteTM, HeartSuiteTM and other specialty suites. All Emageon solutions are built on a unified Enterprise Content Management system offering advanced visualization and infrastructure tools for the clinical analysis and management of digital medical images, reports and associated clinical content. Emageon's standards-based solutions are designed to help customers enhance patient care, automate workflow, lower costs, improve productivity and provide better service to physicians.For more information, please visit www.emageon.com. -2- (1)Adjusted EBITDA Adjusted EBITDA does not represent cash flows from operations as defined by generally accepted accounting principles (“GAAP”), is not a GAAP measure, is used in addition to and in conjunction with GAAP measures and should not be considered by the reader as an alternative to net income (loss) (the most comparable GAAP financial measure to Adjusted EBITDA or any other GAAP operating performance measure). Management of the Company believes that Adjusted EBITDA is helpful to investors as an indicator of the financial performance of the Company and its capacity to fund capital expenditures and working capital requirements. Due to the nature of the Company’s business and revenue recognition policies and the Company’s use of stock-based employee compensation, the Company incurs significant non-cash charges for depreciation, amortization, stock compensation expense, and non-recurring items that may not be indicative of our operating performance from a cash perspective. Therefore, the Company believes that providing the measure of Adjusted EBITDA will help investors better understand the Company’s underlying operational performance and ability to generate cash flow from operations excluding certain recurring and non-recurring items. Three Months Ended September 30, 2008 2007 Net loss $ (850,219 ) $ (1,337,183 ) Add: Interest 239,771 5,122 Depreciation and amortization 57,434 541,906 Impairment 6,000 - Capitalized software - (297,230 ) Stock-based compensation 175,671 30,414 Acquisition search costs 18,169 - Severance 104,665 - Adjusted EBITDA $ (248,509 ) $ (1,056,971 ) Safe Harbor HSS makes forward-looking statements in this press release which represent our expectations or beliefs about future events and financial performance.
